Citation Nr: 1703746	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-18 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gynecological infection disability, to include pelvic inflammatory disease (PID), trichomonas, and vaginitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for uterine fibroids.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for status post hysterectomy.

6.  Entitlement to service connection for residual hysterectomy scar.
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  [While the RO reopened the claims of service connection for a gynecological infection disability and for uterine fibroids and decided those claims on the merits, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of any previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

In January 2012, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In July 2016, a videoconference Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record; from the date of this hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.

The Board has characterized the issue pertaining to a gynecological infection disability as listed on the title page in order to better reflect the claim on appeal.

The Veteran had also initiated an appeal of the denials of service connection for posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  A February 2012 rating decision granted service connection for PTSD.  [The Board finds that this award resolved all pending claims of service connection for an acquired psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]  Consequently, such matter is not before the Board.

The Board also clarifies that, because the Veteran did not file a timely notice of disagreement regarding the effective date assigned for the award of service connection for PTSD in the February 2012 rating decision, the matter of an earlier effective date for the award of service connection for PTSD is not before the Board.

At the July 2016 hearing, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in the February 2012 rating decision with regard to the assignment of May 18, 2010 as the effective date for the initial award of service connection for PTSD.  This CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

The issues of service connection for hepatitis C (on de novo review), for a gynecological infection disability (on de novo review), for uterine fibroids (on de novo review), for endometriosis, for status post hysterectomy, and for residual hysterectomy scar are being remanded to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied the Veteran service connection for hepatitis C, finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  In addition, evidence received since the October 2006 rating decision suggests that the Veteran's hepatitis C may be related to an in-service event, relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C, and raises a reasonable possibility of substantiating such claim.

2.  An unappealed October 2006 rating decision denied the Veteran service connection for a gynecological infection disability (claimed as PID), finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  In addition, evidence received since the October 2006 rating decision suggests that the Veteran has a gynecological infection disability that may be related to an in-service event, relates to an unestablished fact necessary to substantiate the claim of service connection for a gynecological infection disability, and raises a reasonable possibility of substantiating such claim.

3.  An unappealed October 2006 rating decision denied the Veteran service connection for uterine fibroids, finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  In addition, evidence received since the October 2006 rating decision suggests that the Veteran's uterine fibroids may be related to an in-service event, relates to an unestablished fact necessary to substantiate the claim of service connection for uterine fibroids, and raises a reasonable possibility of substantiating such claim.
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hepatitis C may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received, and the claim of service connection for a gynecological infection disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received, and the claim of service connection for uterine fibroids may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims to reopen claims of service connection for hepatitis C, for a gynecological infection disability, and for uterine fibroids.  However, inasmuch as this decision reopens those three claims, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for her honorable service.

An October 2006 rating decision denied the Veteran service connection for hepatitis C, for a gynecological infection disability (claimed as PID), and for uterine fibroids, essentially on the basis that there was no evidence that such disabilities were incurred in or aggravated by service.  She was furnished notice of that determination and of her appellate rights in an October 2006 letter.  [While the Veteran testified at her July 2016 hearing that she did not receive the October 2006 notice letter (stating that she checked the mail only "sporadically" at that time), the Board finds that there is no evidence of record to confirm that the Veteran never received timely notice of the October 2006 rating decision which denied her claims.  The October 2006 notice letter was mailed to the Veteran's current address of record at that time (which she provided on her December 2005 claim form), and there is no evidence to show that the letter was ever returned to sender or marked as undeliverable.]  The October 2006 rating decision became final with regard to those three issues when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the October 2006 rating decision includes a November 2010 statement from the Veteran's private psychiatrist and the Veteran's July 2016 hearing testimony.  In the November 2010 statement, the Veteran's private psychiatrist opined as follows: "Having spent time with [the Veteran], there is no question in my mind that her posttraumatic stress dates to a rape by a security officer in the spring of 1978 [during her active military service].  I have reviewed her medical service records and although I am not a gynecologist, it does seem that the repeated visits for GYN complaints and her delay in treatment for pelvic inflammatory disease resulted from that sexual assault and subsequently led to her hysterectomy and hysterectomy scar, which have been a chronic reminder of the sexual assault she endured in the military."  At her July 2016 hearing, the Veteran testified that she had a traumatic sexual assault during her military service; that the vaginitis noted on a December 1977 report of medical history (at the time of her service entry) may have been aggravated when in-service doctors "dismissed" her gynecological symptoms in service and did not treat her for PID; that she had recurring PID "over and over and over" since the time of her military service, along with uterine fibroids; and that her PID and uterine fibroids may be related to the in-service rape she had suffered.  She also testified that she had no idea how she got hepatitis C, though it was noted that sexual activity (such as the in-service rape) can be a risk factor for hepatitis C.

Because service connection for hepatitic C, for a gynecological infection disability (claimed as PID), and for uterine fibroids was previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that such disabilities were incurred in or aggravated by her service.  The aforementioned evidence suggests that these disabilities may be related to an in-service event.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for hepatitis C, for a gynecological infection disability, and for uterine fibroids, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for hepatitis C, for a gynecological infection disability, and for uterine fibroids may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for hepatitis C is granted.

The appeal to reopen a claim of service connection for a gynecological infection disability, to include PID, trichomonas, and vaginitis, is granted.

The appeal to reopen a claim of service connection for uterine fibroids is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for hepatitis C (on de novo review), for a gynecological infection disability (on de novo review), for uterine fibroids (on de novo review), for endometriosis, for status post hysterectomy, and for residual hysterectomy scar.

Hepatitis C

The Veteran states that her hepatitis C may have been caused by in-service events.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of hepatitis C.  While a May 1979 service treatment record noted some dysmenorrhea with menses after the insertion of an IUD in April 1979, there is no evidence to indicate that the Veteran received any blood transfusions at that time.  The Board notes that her account of being raped in service has been verified by VA [pursuant to a separate claim of service connection for PTSD, which has already been granted], and that sexual activity can be a risk factor for hepatitis C.

Post-service private treatment records document that the Veteran was initially diagnosed with hepatitis C with a positive blood test in January 1995.  A June 2005 VA treatment record noted that she had received blood transfusions in 2003, but this was after her 1995 hepatitis C diagnosis.  In a May 2006 hepatitis C questionnaire, she indicated that her only risk factor for hepatitis C was "accidental exposure to blood by health care workers" when her IUD caused "severe bleeding" in service.

At her July 2016 hearing, the Veteran testified that she had a traumatic sexual assault during her military service.  She also testified that she had no idea how she got hepatitis C, though it was noted that sexual activity (such as the in-service rape) can be a risk factor for hepatitis C.  She reiterated that she had received two blood transfusions several years after her hepatitis C diagnosis, and further testified that she was currently receiving treatment for hepatitis C.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for an examination to ascertain the likely cause of her hepatitis C.

Gynecological Infection Disability, Uterine Fibroids, Endometriosis, Status Post Hysterectomy, & Residual Hysterectomy Scar

The Veteran states that her gynecological infection disability, uterine fibroids, and endometriosis began during her military service (and/or were aggravated therein) and persisted thereafter.  She also states that she had to undergo a hysterectomy (performed in 2003, and resulting in a residual scar) due to in-service events and/or as a result of her gynecological infection disability, uterine fibroids, and/or endometriosis.

The Veteran's service treatment records document the following pertinent findings.  Her December 1977 service enlistment examination did not note any pelvic abnormalities.  On a December 1977 report of medical history (at the time of her service entry), it was noted that she had had vaginitis in the past.  On multiple occasions during her service, she complained of abdominal pain, which was assessed at various times as gas, muscle conditioning, R/O [rule out] urinary tract infection, and gastritis.  In May 1978, a Pap test showed Class II Inflammatory Atypia.  In November 1978, it was noted that she had been seen in a civilian emergency room for abdominal pain and had been told to have gynecological infection, and she was given antibiotics which cleared up her abdominal pain; the in-service treatment provider noted: "She questioned why it was not found earlier.  I explained to her that tests done here did not show any infection....most probably her condition became more obvious and gave definite findings at the time she was seen by [the] civilian doctor.  I also told her that her exam in Gyno clinic also did not show any infection."  In April 1979, she had an IUD inserted for birth control.  At her April 1979 service separation examination (and on an accompanying April 1979 report of medical history at the time of her service separation), it was noted that she had had a vaginal infection in 1978 which was treated with TCN [an antibiotic], as well as a change in menstrual pattern in 1978 due to stoppage of birth controls pills; for both of these conditions, it was noted that she had no complications and no sequelae.  In May 1979, it was noted that she had some dysmenorrhea with menses after the insertion of the IUD.  In June 1979, it was noted that she had been bleeding vaginally for two weeks, and an impression was rendered of the IUD being displaced in her cervix.  The Board also reiterates that her account of being raped in service has been verified by VA.

Following the Veteran's active duty service, an April 1980 Reserve treatment record noted Pap test results which showed Class 1A severe inflammation and trichomonas.  On remand, a complete set of the Veteran's Reserve service treatment records should be obtained for the record.

The post-service medical evidence of record indicates that the Veteran was diagnosed with PID as early as 1984, with irregular vaginal bleeding as early as November 1994, and with a history of fibroids as early as January 1997.  An August 2002 private treatment record also included a note to R/O [rule out] PID.  The record reflects that the Veteran underwent a hysterectomy in 2003, and she states that uterine fibroids and endometriosis were diagnosed at that time.  [On remand, all treatment records pertaining to the Veteran's hysterectomy should be obtained for the record.]

At an August 2006 VA gynecological examination, it was noted that the Veteran had no current gynecological issues.  The VA examiner opined: "Per the patient's hx [history] she was diagnosed with PID at an outside clinic with a nonmilitary doctor.  I did not see any documentation of PID in records that I reviewed from 1978....PID is an infection of the upper genital tract.  Fibroids are benign tumors of the uterus.  Fibroids are NOT CAUSED BY OR A RESULT OF PID."  (Emphasis in original.)  [The Board finds that this medical opinion does not adequately address whether the Veteran's currently claimed gynecological disabilities may be related to any incident of her active service.]

In a November 2010 statement, the Veteran's private psychiatrist opined as follows: "Having spent time with [the Veteran], there is no question in my mind that her posttraumatic stress dates to a rape by a security officer in the spring of 1978 [during her active military service].  I have reviewed her medical service records and although I am not a gynecologist, it does seem that the repeated visits for GYN complaints and her delay in treatment for pelvic inflammatory disease resulted from that sexual assault and subsequently led to her hysterectomy and hysterectomy scar, which have been a chronic reminder of the sexual assault she endured in the military."  [The Board finds that this medical opinion, with use of the language "does seem," is too speculative to be probative.]

A February 2011 VA treatment record noted the Veteran's complaints of vaginal discharge and irritation, and the differential diagnoses included trichomonas vaginitis, bacterial vaginitis, and yeast infection.  A September 2011 VA treatment record referred to a November 2010 VA treatment record which reportedly documented treatment for vaginitis.  [On remand, all outstanding VA treatment reports, including the aforementioned November 2010 VA treatment report, must be obtained for the record.]

At a March 2012 VA gynecological examination, the Veteran's diagnoses included fibroids status post hysterectomy (noting that she still has her ovaries), diagnosed in 2003; endometriosis, diagnosed in 2003; polymenorrhagia, diagnosed in 1991; PID (trichomonas), diagnosed in 1978; and PID (chlamydia), diagnosed in 1982.  It was noted that she had no current gynecological symptoms or treatment, and her hysterectomy scar was described.  The VA examiner opined: "[Hysterectomy] Surgery occurred 19 years after discharge from service, some symptoms occurred while in service but some of [the] claims per [V]eteran were not documented in c-file when reviewed.  Abdominal pain was documented [in service] but no active cause found other than initial PID [in] 1978 which was treated with antibiotics, c-file reviewed.  There [were] nineteen years before surgical intervention occurred which denoted non-emergent issue of hysterectomy during service.  Exam by me showed no pelvic pain or adhesion or persistent endometriosis symptoms."  [The Board finds that this medical opinion does not adequately address whether the Veteran's currently claimed gynecological disabilities may be related to any incident of her active service.]

In a February 2015 VA medical opinion [located in Virtual VA], a VA nurse practitioner opined: "The [V]eteran[']s CPRS & VBMS records were reviewed.  It is noted that [V]eteran was seen in compensation and pension in 8/2006 and no records were found by the examiner to support a diagnosis of PID while in service.  It is also noted at this time that the history was per the [V]eteran.  This writer found no supporting evidence that the [V]eteran had PID or documentation that fibroids were diagnosed while in service.  It is also noted that the [V]eteran never had a laparoscopy to support a diagnosis of endometriosis.  The [V]eteran has been out of service since 1979 and had a hysterectomy in 2003 more than 20 years out of service.  Therefore it is less likely as not that she was diagnosed with fibroids while in service which led to her total abdominal hysterectomy in 2003."  [The Board finds that this medical opinion does not adequately address whether the Veteran's currently claimed gynecological disabilities may be related to any incident of her active service.  This medical opinion also failed to take into account the May 1978 in-service Pap test showing Class II Inflammatory Atypia.]

At her July 2016 hearing, the Veteran testified that she had a traumatic sexual assault during her military service; that the vaginitis noted on a December 1977 report of medical history (at the time of her service entry) may have been aggravated when in-service doctors "dismissed" her gynecological symptoms in service and did not treat her for PID; that she had recurring PID "over and over and over" since the time of her military service, along with uterine fibroids and endometriosis; and that her PID, uterine fibroids, endometriosis, and hysterectomy may be related to the in-service rape she had suffered.  She also testified that she had no idea how she got hepatitis C, though it was noted that sexual activity (such as the in-service rape) can be a risk factor for hepatitis C.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for an examination with adequate medical opinions to ascertain the likely cause of any current [i.e., diagnosed at any time during the period of the current claim] gynecological infection disability (to include PID, trichomonas, and vaginitis), uterine fibroids, and endometriosis; the likely cause of her hysterectomy in 2003; and the nature of all current [i.e., diagnosed at any time during the period of the current claim] hysterectomy residuals.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request, through official sources (to include the Veteran's Reserve unit), all available treatment records for the Veteran's Reserve service.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran must be so notified.

2. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for her claimed disabilities, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to include all treatment records pertaining to her 2003 hysterectomy.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records herself and provide them to VA.]  The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities, to include the November 2010 VA treatment report for vaginitis.

3. The AOJ should arrange for an infectious disease (or other appropriate) examination of the Veteran to ascertain the likely cause of her hepatitis C.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please identify the likely cause for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service?  [The examiner must consider her verified account of being raped in service.]

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should arrange for a gynecological examination of the Veteran to ascertain the likely cause of any current [i.e., diagnosed at any time during the period of the current claim] gynecological infection disability (to include PID, trichomonas, and vaginitis), uterine fibroids, and endometriosis; the likely cause of her hysterectomy in 2003; and the nature of all current [i.e., diagnosed at any time during the period of the current claim] hysterectomy residuals.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a gynecological infection disability that existed prior to her entry into active duty service in December 1977?  [The examiner must consider the December 1977 report of medical history which noted that she had had vaginitis in the past.]

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting gynecological infection disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  [The examiner must consider all pertinent service treatment records (outlined above) as well as her verified account of being raped in service.]

c. If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that any current [i.e., diagnosed at any time during the period of the current claim] gynecological infection disability (to include PID, trichomonas, and vaginitis) had its onset in service or is otherwise attributable to service or any event therein?  [The examiner must consider all pertinent service treatment records (outlined above) as well as her verified account of being raped in service.]

d. Additionally, is it at least as likely as not (50 percent or greater probability) that the Veteran's uterine fibroids, endometriosis, and/or hysterectomy had their onset in service or are otherwise attributable to service or any event therein?  [The examiner must consider all pertinent service treatment records (outlined above) as well as her verified account of being raped in service.]

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hysterectomy was caused or aggravated (the opinion must address aggravation) by a gynecological infection disability, uterine fibroids, and/or endometriosis?  (Aggravation means the underlying disability increased in severity beyond its natural progression.)

f. Please identify the nature of all current [i.e., diagnosed at any time during the period of the current claim] hysterectomy residuals, including any scar(s).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

5. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for hepatitis C (on de novo review), for a gynecological infection disability (on de novo review), for uterine fibroids (on de novo review), for endometriosis, for status post hysterectomy, and for residual hysterectomy scar.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative the opportunity to respond, and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


